 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 1 of 10 Page ID #:3338



     DEBORAH CONNOR, Chief
1    Money Laundering and Asset Recovery Section (MLARS)
     MARY BUTLER
2    Chief, International Unit
     WOO S. LEE
3    Deputy Chief, International Unit
     BARBARA LEVY, Trial Attorney
4    JOSHUA SOHN, Trial Attorney
     JONATHAN BAUM, Trial Attorney
5    Criminal Division
     United States Department of Justice
6       1400 New York Avenue, N.W., 10th Floor
        Washington, D.C. 20530
7       Telephone: (202) 514-1263
        Email: Woo.Lee@usdoj.gov
8
     NICOLA T. HANNA
9    United States Attorney
     LAWRENCE S. MIDDLETON
10   Assistant United States Attorney
     Chief, Criminal Division
11   STEVEN R. WELK
     Assistant United States Attorney
12   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (CBN: 274184)
13   MICHAEL R. SEW HOY (CBN: 243391)
     Assistant United States Attorneys
     Asset Forfeiture Section
14      312 North Spring Street, 14th Floor
        Los Angeles, California 90012
15      Telephone: (213) 894-3391/(213) 894-3314
        Facsimile: (213) 894-7177
16      Email: John.Kucera@usdoj.gov
               Michael.R.Sew.Hoy@usdoj.gov
17
18   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
19
20                          UNITED STATES DISTRICT COURT
21                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
22
     UNITED STATES OF AMERICA,               No. CV 16-5370-DSF (PLAx)
23
               Plaintiff,                    JOINT STIPULATION AND REQUEST TO
24                                           ENTER CONSENT JUDGMENT OF FORFEITUR
                     v.
25
     ALL RIGHT TO AND INTEREST IN
26   SYMPHONY CP (PARK LANE) LLC,
     HELD OR ACQUIRED, DIRECTLY OR
27
     INDIRECTLY, BY SYMPHONY CP
28   INVESTMENTS LLC AND/OR SYMPHONY
     CP INVESTMENTS HOLDINGS LLC,
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 2 of 10 Page ID #:3339



     INCLUDING ANY INTEREST HELD OR
1    SECURED BY THE REAL PROPERTY AND
2    APPURTENANCES LOCATED AT 36
     CENTRAL PARK SOUTH, NEW YORK,
3    NEW YORK, KNOWN AS THE PARK LANE
     HOTEL ANY RIGHT TO COLLECT AND
4    RECEIVE ANY PROFITS AND PROCEEDS
5    THEREFROM, AND ANY INTEREST
     DERIVED FROM THE PROCEEDS
6    INVESTED IN THE SYMPHONY CP
     (PARK LANE) LLC BY SYMPHONY CP
7    INVESTMENTS LLC AND SYMPHONY CP
8    (PARK LANE) LLC,

9                Defendant.
10
            Plaintiff United States of America (the “Government” or the
11
     “United States”) and claimants Mubadala Development Company PJSC,
12
     Fifty Ninth Investment Company LLC, Sixtieth Investment Company LLC,
13
     59th CPS Parking Blocker LLC, 59th CPS Hotel Blocker LLC, 59th CPS
14
     Option Units Blocker LLC, Symphony CP (Park Lane) LLC, WG Partners 36
15
     CPS LLC, Athene Annuity & Life Assurance Company, American Equity
16
     Investment Life Insurance Company, CRECB Funding III, LLC, and Wells
17
     Fargo Bank, N.A., as Administrative Agent for the Senior Lenders
18
     (collectively, the “Claimants,” and with the Government, the
19
     “Parties”) by and through their respective undersigned counsel,
20
     stipulate and request that that this Court enter the proposed consent
21
     judgment (the “Forfeiture Judgment”) lodged concurrently herewith.
22
            On July 20, 2016, the United States initiated this civil
23
     forfeiture action (the “Action”) alleging that the defendant res
24
     (“Defendant Res”) identified in Attachment A to the Government’s
25
     Verified Complaint for Forfeiture In Rem is subject to forfeiture
26
     pursuant to Title 18, United States Code, Sections 981(a)(1)(C) &
27
     (A).    On August 4, 2017, the United States filed a First Amended
28

                                            2
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 3 of 10 Page ID #:3340




1    Verified Complaint for Forfeiture In Rem (“FAC”).         The FAC sought
2    relief on the same legal basis as to the Defendant Res.
3         Notice was given according to law.       Direct notice was sent to
4    all known claimants by the United States after both the Government’s
5    Verified Complaint for Forfeiture In Rem and the FAC were filed with
6    the Court.   Notice was also published on the Government’s website
7    www.forfeiture.gov for 30 consecutive days.        The time for filing
8    claims and answers has expired in this Action.
9         The Claimants timely filed verified claims in this Action
10   asserting an interest in the Defendant Res.
11        36 CPS Condos (NYC) LLC, 36 CPS Residential Sales (NYC) Limited,
12   36 CPS Parking (NYC) Limited, and 36 CPS Luxury Hotel (NYC) Limited
13   (collectively, the “36 CPS Claimants”) also filed verified claims in
14   this Action asserting an interest in the Defendant Res.          On November
15   19, 2018, the 36 CPS Claimants withdrew their claims stating that
16   they had “determined that their interests and the interests of the
17   [Defendant Res] are furthered and best served by withdrawing their
18   claims.”
19        The United States and Claimants have stipulated and agreed to a
20   resolution of this Action and are filing this Joint Stipulation and
21   Request to Enter Consent Judgment of Forfeiture (the “Joint
22   Stipulation”) to request that the Court enter the Forfeiture
23   Judgment.    Pursuant to this Joint Stipulation, the Parties have
24   agreed that the portion of the Defendant Res not currently held
25   indirectly by affiliates of Mubadala Development Company PJSC (the
26   “Subject Asset”) be forfeited to the United States of America.           The
27   Subject Asset does not include any interest in Symphony CP (Park
28   Lane) LLC owned by WG Partners 36 CPS LLC.        The Parties further agree

                                            3
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 4 of 10 Page ID #:3341




1    and stipulate that the terms articulated in this Joint Stipulation
2    are dispositive of all claims and defenses asserted in this Action.
3         The Parties, having reviewed and considered this Joint
4    Stipulation and Request to Enter Consent Judgment of Forfeiture filed
5    by the Parties, and good cause appearing, the Parties jointly request
6    that this Court ORDER, ADJUDGE AND DECREE that:
7         1.   This Court has jurisdiction over the Action pursuant to 28
8    U.S.C. §§ 1345 and 1355.
9         2.   The United States has given and published notice of these
10   actions as required by law, including Rule G of the Supplemental
11   Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
12   Federal Rules of Civil Procedure, and the Local Rules of this Court.
13   The time for filing claims in this Action has expired.           Any
14   potential claimants to the Defendant Res other than the Claimants are
15   deemed to have admitted the allegations of the FAC with respect to
16   the Defendant Res.    The allegations in the FAC are sufficient to
17   provide a basis for forfeiture of the Subject Asset on the terms
18   described herein.
19        3.   This Joint Stipulation memorializes the resolution of all
20   claims between the Government and any Party relating to or arising
21   from this Action.    Each Party shall cooperate with the other(s) to
22   perform the acts required by this Joint Stipulation, and shall
23   refrain from taking any action that is inconsistent with this Joint
24   Stipulation.
25        4.   The Subject Asset is hereby ordered forfeited to the United
26   States of America and all right, title, and interest in the Subject
27   Asset shall vest in the United States and no one else.          Claimants
28   consent to all right, title and interest in the Subject Asset being

                                            4
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 5 of 10 Page ID #:3342




1    condemned and forfeited to the United States of America.           The United
2    States shall dispose of the Subject Asset in accordance with law.
3    Pursuant and subject to the terms of a Memorandum of Understanding
4    (the “MOU”), dated as of November 2, 2018, among Mubadala Development
5    Company PJSC, together with its affiliate Fifty Ninth Investment
6    Company LLC, one of the Claimants, (“Buyer”), and certain affiliates
7    of the 36 CPS Claimants, upon the satisfaction of certain conditions
8    specified in the MOU, Buyer intends to purchase the Subject Asset
9    from the United States, and it is the Buyer’s understanding that the
10   United States intends to sell and transfer the Subject Asset to
11   Buyer.    Except for having consented to the United States’ sale and
12   transfer of the Subject Asset after the Forfeiture Judgment is
13   entered by the Court, nothing contained in this Joint Stipulation or
14   the Forfeiture Judgment shall adversely affect the rights of any
15   lender or other party under one or more of the loan and related
16   agreements dated November 25, 2013 (as modified or amended, the “Loan
17   Agreements”) pertaining to 36 Central Park South, New York, New York
18   (“the Park Lane Hotel”)including the liens or rights of any lender or
19   other party against the collateral which secures any obligations
20   under one or more of the Loan Agreements, including without
21   limitation the Park Lane Hotel or any equity collateral or other
22   collateral .
23        5.    Claimants, jointly and individually, shall not file, or
24   cause any other person or entity to file, or assist any other person
25   or entity in filing, any claim to the Subject Asset, or in any way
26   interfere with or delay the forfeiture of the Subject Asset.            Upon
27   request of the Government, Claimants, individually and jointly,
28

                                            5
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 6 of 10 Page ID #:3343




1    agree to reasonably cooperate with the United States in connection
2    with responding to any claims asserted against the Subject Asset.
3         6.   Upon entry of the Forfeiture Judgment by the Court, the
4    Court shall dismiss all of the Government’s remaining claims asserted
5    in this Action, including in respect of the portion of the Defendant
6    Res currently held indirectly by affiliates of Mubadala Development
7    Company PJSC.    The Forfeiture Judgment entered by this Court shall
8    constitute the final judgment between and among the United States of
9    America and Claimants with respect to this Action.         The Parties agree
10   that the resolution of this matter upon the terms and conditions set
11   forth in this Joint Stipulation and the MOU shall be the final and
12   complete satisfaction of the claims asserted by the United States and
13   Claimants in this Action.     Claimants, jointly and individually,
14   understand and agree that each will not seek, through any court
15   proceeding or other process, the return of the Subject Asset.           Except
16   as otherwise provided for in this Joint Stipulation, the MOU, or the
17   Loan Agreements, the Parties specifically waive any rights to further
18   litigate against each other their respective interests in the
19   Defendant Res.   Upon the Court’s entry of the Forfeiture Judgment,
20   the Court shall dismiss all of the Government’s remaining claims
21   asserted in this Action, including in respect of the portion of the
22   Defendant Res currently held indirectly by affiliates of Mubadala
23   Development Company PJSC.
24        7.   All Parties shall bear their own fees and costs, except to
25   the extent set forth in the MOU, or as otherwise provided for under
26   the Loan Agreements.    Except to the extent set forth in the MOU, the
27   Parties hereby waive any and all claims against the Government for
28   attorney’s fees and costs.     For the avoidance of doubt,

                                            6
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 7 of 10 Page ID #:3344




1    notwithstanding the provisions of, Title 28, United States Code,
2    Section 2465, or any other “cost” or “fee-shifting” statute or
3    regulation, Claimants, jointly and individually, expressly waive any
4    right to seek any fees or expenses incurred related to the instant
5    Action and/or forfeiture of the Subject Asset.         Claimants, jointly
6    and individually, and their employees, representatives, agents,
7    assignees, and attorneys, hereby agree to forever discharge and hold
8    harmless the United States, and any and all officers, agents,
9    representatives, attorneys, and employees of same, from all claims,
10   liabilities, obligations, appeals or demands, including attorney’s
11   fees, in connection with or arising from this Action (for the
12   avoidance of doubt, nothing contained herein shall obligate the
13   Claimants to indemnify the United States or its officers, agents
14   representatives, attorneys and employees of same for attorney’s fees
15   in this Action or any third party action).
16        8.     As it pertains to the Forfeiture Judgment entered by the
17   Court in this Action, all rights of appeal are hereby waived by all
18   Parties.    Notwithstanding the foregoing, the Parties do not waive
19   their rights to enforce the terms of this Joint Stipulation, the
20   Forfeiture Judgment, and the MOU, which rights are expressly
21   retained.
22        9.     Reasonable cause existed for the United States to institute
23   these proceedings, and the Forfeiture Judgment entered by the Court
24   shall be construed as a certificate of reasonable cause pursuant to
25   28 U.S.C. § 2465.
26        10.    Any dispute arising under this Joint Stipulation shall be
27   governed by the laws of the United States.        The Parties agree that
28   the exclusive jurisdiction and venue for any dispute arising between

                                            7
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 8 of 10 Page ID #:3345




1    and among the Parties in connection with this Joint Stipulation is
2    the United States District Court for the Central District of
3    California.   This Court shall retain jurisdiction to enforce this
4    Joint Stipulation and the Forfeiture Judgment.
5         11.    This Joint Stipulation and the MOU constitute the entire
6    final, complete and exclusive understanding between and among the
7    Parties with respect to this Action and supersede all prior or
8    contemporaneous written or oral agreements with respect to the this
9    Action.    The Parties expressly acknowledge that they have not relied
10   on any representations, warranties, agreements, or understandings
11   not expressly contained in this Joint Stipulation or the MOU.
12   Notwithstanding anything to the contrary in this Joint Stipulation,
13   nothing in this Joint Stipulation shall limit or impair the rights
14   or obligations of the parties to the MOU as set forth in the MOU.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            8
 Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 9 of 10 Page ID #:3346



                                        Respectfully submitted,
1    Dated: November 28, 2018
2                                       DEBORAH CONNOR
                                        Chief, MLARS
3
                                        NICOLA T. HANNA
4                                       United States Attorney
5
                                          /s/
6                                       WOO S. LEE
7                                       Deputy Chief, MLARS
                                        JOSHUA SOHN
8                                       BARBARA LEVY
                                        JONATHAN BAUM
9                                       Trial Attorneys, MLARS
10
                                        JOHN J. KUCERA
11                                      MICHAEL SEW HOY
                                        Assistant United States Attorneys
12
13
                                        Attorneys for Plaintiff
14                                      UNITED STATES OF AMERICA

15
16
                                          /s/ (by e-mail confirmation)
     Dated: November 28, 2018           WILLIAM BURCK
17
                                        Attorneys for
18                                      Mubadala Development Company PJSC
                                        Fifty Ninth Investment Company LLC
19
                                        Sixtieth Investment Company LLC
20                                      59th CPS Parking Blocker LLC
                                        59th CPS Hotel Blocker LLC
21                                      59th CPS Option Units Blocker LLC
22
23
24
25   Dated:   November 28, 2018            /s/ (by e-mail confirmation)
                                         ANDREW J. LEVANDER
26                                       JOSEPH FAZIOLI
27                                       Attorneys for Symphony CP (Park Lane)
28                                          LLC and WG Partners 36 CPS LLC

                                            9
     Case 2:16-cv-05370-DSF-PLA Document 255 Filed 11/28/18 Page 10 of 10 Page ID
                                      #:3347



1    Dated:   November 28, 2018            /s/ (by e-mail confirmation)
2                                         Rachel Cannon

3                                         Attorney for
                                          Athene Annuity & Life Assurance
4                                            Company
5                                         American Equity Investment Life
                                             Insurance Company
6
7    Dated:   November 28, 2018            /s/ (by e-mail confirmation)
                                          OSCAR RAMALLO
8
                                          ERIC N. WHITNEY
9                                         DIANA STERK

10                                        Attorneys for CRECB Funding III, LLC
11
12
     Dated:   November 28, 2018            /s/ (by e-mail confirmation)
13                                        PAYAM KHODADADI
                                          DION W. HAYES
14                                        BENJAMIN L. HATCH
                                          CASEY ERIN LUCIER
15
16                                        Attorneys for Wells Fargo Bank, N.A.,
                                             As Administrative Agent for the
17                                           Senior Lenders
18
19
20
21
22
23
24
25
26
27
28

                                            10
